DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 2 is cancelled. A complete action on the merits of pending claims 1 and 3-16 appears herein.

Response to Arguments
Applicant's arguments filed 07/13/2022, regarding claims 1-14 have been fully considered but they are not persuasive.
Applicant argues the Action fails to describe how the calibration process of Penny corresponds with a control device configured to determine an adjustment of the different adjustments with at least one of increased ignition capability and increased plasma maintenance capability for the generator (15) based on the behavior of the plasma detected by the plasma sensor (23), if the behavior of the plasma characterizes a non-reliable ignition behavior and/or a non-reliable plasma maintenance.
Examiner respectfully contends that Penny teaches a controller configured to adjust an energy output of a plasma generation system based on a comparison of a measured calibration signal with an expected value; wherein the comparison of the calibration signal indicates “at least one of a non-reliable ignition behavior or a non-reliable plasma maintenance,” at least in that the calibration signal indicates the energy output to be below an expected value, as further discussed in the rejection to claim 1 below. By adjusting the generator’s output to compensate for the deviation from the nominal energy setting, the controller would be providing an “increased ignition capability and increased plasma maintenance capability” for the generator compared to before the adjustments were made.
Applicant further argues that “the calibration process merely compares the temperature measured by the calorimeter to a reference value, which can be used to adjust the RF energy output. (Penny at [0013],[0014], [[017].) Thus, the calibration process is merely used to determine whether the instrument is delivering as much energy as expected.”
Examiner respectfully contends that failing to deliver “as much energy as expected” would be considered an indication/characteristic of a non-reliable ignition behavior or a non-reliable plasma maintenance as it indicates a possible error/fault somewhere in the electrosurgical system. Additionally, Par. [0027] of applicant’s specification states parameters such as temperature of the gas or plasma can be used as a measurement to “determine the plasma stability and/or plasma quality.”
The Action fails to show that the controller 210 of Penny determines whether the behavior of the plasma characterizes a non-reliable ignition behavior or a non-reliable plasma maintenance and uses that determination to determine an adjustment of the generator to increase ignition capability or increase plasma maintenance capability. Penny does not address ignition behavior or plasma maintenance at all.
Examiner respectfully contends that, as discussed above, failing to deliver “as much energy as expected” would be considered an indication of a non-reliable ignition behavior or a non-reliable plasma maintenance as it indicates a possible error/fault somewhere in the electrosurgical system. 
Penny further teaches that depending on the size and nature of any deviation from a comparison of the calibration signal and an expected value for said signal, the generator may adjust a power level to compensate for a deviation from a nominal setting. (Page 6, Par. [0087]-[0089]) Correcting and compensating for the energy output being below a nominal value would increase at least one of ignition capability of plasma maintenance capability.
Applicant’s arguments, see Remarks, filed 07/13/2022, with respect to the rejection(s) of claim 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Werner (US 2012/0271304 A1).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (US 2012/0271304 A1).
Regarding claim 15, Werner teaches 
a method for control of a device (10) for plasma treatment (Fig. 1, Char. 10: electrosurgical device) that comprises a radio frequency generator (15) (Fig. 1, Char. 18: HF generator; Looking to Par. [0011] and [0049] of the applicant’s specification, it appears the HF generator meets the limitation of creating a radio frequency alternating voltage by generating an HF voltage) for supply of an instrument (12), (Fig. 1, Char. 11: electrosurgical instrument) the method comprising: 
operating the radio frequency generator (15) at one of a plurality of different adjustments, wherein in the plurality of different adjustments an alternating voltage (HF) output from the radio frequency generator comprises at least one of: different ignition characteristics, different plasma maintenance characteristics, and alternating voltage (HF) outputs for which the created plasma comprises visible light and acoustic noise emissions of different intensity, (Pages 2-3, Par. [0033]: the operating voltage can be switchable or adjustable for the selection of different surgical effects; The operating voltage would be considered an “ignition characteristic” and a “plasma maintenance characteristic;” Changes in the operating voltage would be expected to produce different visible light and acoustic noise emissions.) and 
operating the radio frequency generator (15) for ignition and maintenance of a plasma at the instrument (12) in one of the plurality of different adjustments (Page 4, Par. [0044]-[0045]) with at least one of a lowest visible light emission and lowest acoustic noise emission, that also allows ignition and plasma maintenance. (Giving this limitation broadest reasonable interpretation, the plurality of output parameters used by the device (10) of Werner, comprising at least an operating voltage, which produce lowest visible light emission or the lowest acoustic noise emission over the course of the procedure would read on this limitation.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1) in view of Penny et al. (hereinafter “Penny”) (US 2006/0189974 A1).
Regarding claim 1, Werner teaches a device (10) for plasma treatment (Fig. 1, Char. 10: electrosurgical device) comprising: 
a generator (15) that is configured to create a radio frequency alternating voltage (HF) in different adjustments, (Fig. 1, Char. 18: HF generator; Looking to Par. [0011] and [0049] of the applicant’s specification, it appears the HF generator meets the limitation of creating a radio frequency alternating voltage by generating an HF voltage; Pages 2-3, Par. [0033]: the operating voltage can be switchable or adjustable for the selection of different surgical effects.
an instrument (12) that is connected or connectable to the generator (15) for supplying the instrument with a treatment current, (Fig. 1, Char. 11: electrosurgical instrument) wherein the instrument (12) comprises at least one electrode (20) (Fig. 1, Char. 14: electrode) to which the radio frequency alternating voltage (HF) is fed for creating a plasma at the electrode (20), (Page 3, Par. [0035]) wherein the radio frequency alternating voltage created in the different adjustments comprise at least one of different ignition capabilities and different plasma maintenance capabilities, (Pages 2-3, Par. [0033]: The operating voltage can be switchable or adjustable for the selection of different surgical effects.)
a control device (22) that is connected to the generator (15) for adjustment of the generator (15), (Fig. 1, Char. 21: control device) such that the generator (15) is started in an ignition operating mode (Page 4, Claim 1: incision operating mode) and then operated in an operating mode, (Page 4, Claim 1: cutting operating mode)
a plasma sensor (23) that is connected to at least one of a generator (15) (Fig. 1, Char. 26: sensor device) and the instrument (12) to determine a behavior of the plasma at the instrument (12), (Page 2, Par. [0031]: Sensor device (26) is used to detect the development of a plasma discharge at the electrode (14))
wherein the control device (22) is connected to the plasma sensor (23) (Fig. 1: Control device (21) is connected to sensor device (26)) to allow adjustment of the generator (15) by the control device (22) based on the behavior of the plasma detected by the plasma sensor (15), (Page 4, Par. [0044]) and 
Werner, as applied to claim 1 above, is silent regarding
at least one of: 
wherein the control device (22) is configured to determine an adjustment of the different adjustments with at least one of reduced ignition capability and reduced plasma maintenance capability for the generator (15), based on the behavior of the plasma detected by the plasma sensor (23), if the behavior of the plasma characterizes at least one of a reliable ignition behavior and a reliable plasma maintenance, and 
wherein the control device (22) is configured to determine an adjustment of the different adjustments with at least one of increased ignition capability and increased plasma maintenance capability for the generator (15), based on the behavior of the plasma detected by the plasma sensor (23), if the behavior of the plasma characterizes at least one of a non-reliable ignition behavior and a non-reliable plasma maintenance.
Penny, in a similar field of endeavor, teaches a plasma generation system (Fig. 1) comprising a control device (22) (Fig. 3, Char. 210: controller) configured to determine an adjustment of different adjustments with at least one of increased ignition capability and increased plasma maintenance capability for the generator (15), based on the behavior of the plasma detected by the plasma sensor (23), (Page 2, Par. [0013]: the Adjuster adjusts an energy output; Pages 6-7, Par. [0087]-[0093]: The controller (210) compares the measured calibration signal to an expected value, and based on said comparison, the generator may adjust an energy output to compensate for a deviation from the nominal energy setting.) if the behavior of the plasma characterizes at least one of a non-reliable ignition behavior and a non-reliable plasma maintenance. (Failing to output energy at an expected level would be considered a “at least one of a non-reliable ignition behavior and a non-reliable plasma maintenance; (Page 1, Par. [0009]: the calibration allows adjustment for device parameters that would cause non-reliable ignition behavior or non-reliable plasma maintenance, which would be reflected in the initial bursts of plasma used in the calibration process.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Werner to incorporate the teachings of Penny, and configure the electrosurgical device (10) of Werner to perform the calibration procedure of Penny, and to configure the control device (21) of Werner to adjust an energy output based on the comparison of the calibration signal to an expected value. Doing so would allow the device to compensate for a deviation from the nominal energy setting, giving greater accuracy in energy delivery, as suggested in Penny. (Page 6, Par. [0088])
The claim limitation “wherein the control device (22) is configured to determine an adjustment of the different adjustments with at least one of reduced ignition capability and reduced plasma maintenance capability for the generator (15), based on the behavior of the plasma detected by the plasma sensor (23), if the behavior of the plasma characterizes at least one of a reliable ignition behavior and a reliable plasma maintenance” is not required in the current claim language as long as the claim limitation “wherein the control device (22) is configured to determine an adjustment of the different adjustments with at least one of increased ignition capability and increased plasma maintenance capability for the generator (15), based on the behavior of the plasma detected by the plasma sensor (23), if the behavior of the plasma characterizes at least one of a non-reliable ignition behavior and a non-reliable plasma maintenance” is met.
Regarding claim 3, the combination of Werner/Penny, as applied to claim 1 above, teaches the different adjustments of the generator cause the generator at least one of: output voltages with different voltage characteristics, and provide voltages at different generator characteristics, wherein the different voltage comprise at least one of: an amount of the voltage, a modulation type, a degree of modulation, a voltage form, a pulse/pause ratio, and a frequency, and the generator characteristics comprise an internal resistance of the generator. (Werner: Pages 2-3, Par. [0033]: The operating voltage can be switchable or adjustable for the selection of different surgical effects)
Regarding claim 6, the combination of Werner/Penny, as applied to claim 1 above, teaches a plasma generation system (Werner: Fig. 1) comprising a control device (22) (Werner: Fig. 1, Char. 21: control device)  configured to operate a generator (Werner: Fig. 1, Char. 18: HF generator) during operation of an instrument (Werner: Fig. 1, Char. 11: electrosurgical instrument) with one of the different parameters with a lowest secondary effect, (Penny: Page 2, Par. [0013]-[0014]: A controller within the device performs an automatic calibration process in which a plasma jet is formed and directed at a target surface area of a calibration device; Looking to the applicant’s current specification, ([0029]) tissue damage appears to be a secondary effect. There would be no tissue damage during the calibration process, since the plasma jet is being directed to a calibration device and not tissue – it is implicit that this feature be present in the Werner/Penny combination based on the rejection to claim 1 above.) wherein the operation of the generator during the operation of the instrument with the adjustment leads to creation of plasma within an ignition trial duration. (Penny: Page 2, Par. [0013]-[0014]: a plasma jet is formed during the calibration process – it is implicit that this feature be present in the Werner/Penny combination based on the rejection to claim 1 above.)
Regarding claim 8, the combination of Werner/Penny, as applied to claim 6 above, teaches the control device (22) is configured such that it to operate the generator at a subsequent ignition trial in an adjustment of the different adjustments with decreased secondary effect during the operation of the instrument (12) after at least a singular successful build-up of the plasma within the ignition trial duration. (Penny: Page 2, Par. [0013]-[0014]: The calibration process comprises a combination of levels of successive signal pulses generated by a transducer, wherein the signal pulses correspond to plasma pulses – it is implicit that this feature be present in the Werner/Penny combination, based on the rejection to claim 6 above.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1) in view of Penny (US 2006/0189974 A1), as applied to claim 1 above, and further in view of Suslov (US 2012/0022522 A1).
Regarding claim 4, the combination of Werner/Penny, as applied to claim 1 above, teaches using HF voltage having a frequency of 350kHz. (Page 2, Par. [0030])
The combination of Werner/Penny, as applied to claim 1 above, does not explicitly teach the radio frequency alternating voltage (HF) is pulsed with a medium frequency (MF) that is smaller than one-fifth of a frequency of the radio frequency alternating voltage (HF) and larger than one-twentieth of the frequency of the radio frequency alternating voltage (HF) and the control device (22) is configured such that voltage characteristics are distinguishable from each other by different pulse/pause ratios of the medium frequency (MF).
Suslov, in a similar field of endeavor, teaches a system configured to provide a volumetrically oscillating plasma flow, (Fig. 6) using a high frequency biased pulse wave oscillating with a frequency of 20-30kHz. (Page 20, Par. [0215])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Werner/Penny, as applied to claim 1 above, to incorporate the teachings of Suslov, and configure the electrosurgical device (10) of Werner to oscillate the radio frequency alternating voltage (HF) with an oscillating frequency of 20-30 kHz. Doing so would allow tissue to be cut without any significant bleeding, as suggested in Suslov. (Page 20, Par. [0216])
The oscillating frequency of the radio frequency alternating voltage (HF) would be considered a voltage characteristic, and one oscillating frequency would be detectable/distinguishable from a different oscillating frequency. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1) in view of Penny (US 2006/0189974 A1), as applied to claim 1 above, and further in view of Goble et al. (hereinafter “Goble”) (US 2001/0034519 A1).
Regarding claim 5, the combination of Werner/Penny, as applied to claim 1 above, is silent regarding the radio frequency alternating voltage being pulsed with a low frequency (NF) that is at least 0.5 Hz and at most 200 Hz.
Goble teaches a plasma generation system (Fig. 1) configured to deliver treatment pulses repetitively at a rate of 0.5Hz to 15 Hz. (Page 16, Claim 5)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Werner/Penny, as applied to claim 1 above, to incorporate the teachings of Goble, and configure the electrosurgical device of Werner to deliver treatment pulses repetitively at a rate of 0.5Hz to 15 Hz. Doing so would prevent deep penetration of thermally induced tissue damage, as suggested in Goble, (Page 5, Par. [0062]) which would protect tissue surrounding the target treatment area.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1), in view of Penny (US 2006/0189974 A1), as applied to claim 6 above, and further in view of Amoah et al. (hereinafter “Amoah”) (US 2005/0177150 A1).
Regarding claim 7, The combination of Werner/Penny, as applied to claim 6 above, teaches the control device (22) (Werner: Fig. 1: Char. 21: control device) is configured to operate the generator (15) (Werner: Fig. 1, Char. 18: HF generator) in an adjustment of the different adjustments with increased secondary effect after the ignition trial duration has lapsed. (The plasma jet would be directed at a target tissue after the calibration process/incision operational mode is complete, which would damage said target tissue.)
The combination of Werner/Penny, as applied to claim 6 above, further teaches a sensor configured to detect a state of a generated plasma; (Page 2, Par. [0031]: Sensor device (26) is used to detect the development of a plasma discharge at the electrode (14)) that the control device is configured to adjust different adjustments of the electrosurgical device; (Pages 2-3, Par. [0033]: The operating voltage can be switchable or adjustable for the selection of different surgical effects.) and the control device is configured to initiate a calibration process in the incision operational mode, which allows for the compensation of various possible flaws in the device that may impede or degrade plasma generation capability. (Penny: Page 2, Par. [0013]-[0014] – it is implicit that this feature be present in the Werner/Penny combination, based on the rejection to claim 6 above.)
The combination of Werner/Penny, as applied to claim 6 above, is silent regarding operation of the generator (15) with the different adjustments with an increased secondary effect occurs if within the ignition trial duration, no creation of plasma has been detected by the plasma sensor (23).
Amoah, in a similar field of endeavor, teaches a plasma generation system configured to make a second attempt at generating a plasma should a first attempt fail. (Page 9, Par. [0097])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Werner/Penny, as applied to claim 6 above, to incorporate the teachings of Amoah, and configure the control device of Werner to adjust electrical parameters as necessary, and make additional attempts to generate plasma in the incision operational mode, should any previous attempts fail. Doing so would allow for the procedure to be completed, and the target tissue to be treated despite any issues in an initial attempt to generate plasma.
Claims 9 ad 10 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1) in view of Penny (US 2006/0189974 A1), as applied to claim 1 above, and further in view of Lam (US 2012/0283732 A1).
Regarding claim 9, the combination of Werner/Penny, as applied to claim 1 above, teaches the control device (22) is configured to operate the generator during operation of the instrument after lapse of an ignition phase in a treatment phase (Werner: Page 3, Par. [0037], and Page 4, Par. [0044]:  Control device (21) can switch the operation of the generator (18) between the incision operating mode to the cutting operating mode) with an adjustment of the different adjustments (Werner: Pages 2-3, Par. [0033]: The operating voltage can be switchable or adjustable for the selection of different surgical effects. Power regulation, and setting of characteristics of the power supply (34) is possible by components of the control device (21)) 
The combination of Werner/Penny, as applied to claim 1 above, is silent regarding adjusting the different adjustments allows maintenance of the plasma at a minimum other secondary effect.
Lam, in a similar field of endeavor, teaches controlling an RF power/frequency and gas flow rate in order to control and maintain a plasma temperature. (Pages 2-3, Par. [0033])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Werner/Penny, as applied to claim 1 above, to incorporate the teachings of Lam, and configure the control device (21) to control the RF power/frequency and gas flow rate to control and maintain a plasma temperature. Doing so would allow for a user to control and maintain a temperature of a generated plasma, granting greater control over the operating parameters of the procedure. Adjusting different adjustments (at least RF power/frequency) would allow the maintenance of at least one secondary effect (plasma temperature) at any desired value, including a minimum value.
Regarding claim 10, the combination of Werner/Penny/Lam, as applied to claim 9 above, teaches the control device (22) is configured to operate the generator (15) during operation of the instrument (12) in at least one of: the treatment phase and in a subsequent treatment phase with an adjustment of the different adjustments (Werner: Pages 2-3, Par. [0033]: The operating voltage can be switchable or adjustable for the selection of different surgical effects.) with at least one of: a higher plasma maintenance capability, and a  higher secondary effect, after build-up of plasma was achieved in the ignition phase, if within the treatment phase an extinction or an instability of the plasma was detected by a plasma sensor (23) connected to the generator (15) and/or the instrument (12). (Werner: Abstract: The plasma is built up (ignited) in an incision mode, which is then followed by a cutting mode; Werner: Page 4, Par. [0044]-[0045]: Sensing device (26) can recognize the extinguishing of plasma, and the control device (21) can change the device (12) and generator (18) between the incision operating mode, and the cutting operating mode based on the signals from sensing device (26). The extinguishing and reigniting of plasma can occur multiple times over the course of a procedure. Giving this claim and the prior art broadest reasonable interpretation, the plasma maintenance capability or secondary effects would be higher in the cutting modes of Werner, where the plasma is already ignited and present, than in at least incision modes following the first incision mode of Werner, where the plasma has not been reignited yet.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1), in view of Penny (US 2006/0189974 A1), in view of Lam (US 2012/0283732 A1), as applied to claim 10 above, and further in view of Buske (US 2013/0199540 A1).
Regarding claim 11, the combination of Werner/Lam, as applied to claim 10 above, teaches the control device (22) is configured to change the adjustment of the generator to an adjustment of the different adjustments (Werner: Pages 2-3, Par. [0033]: The operating voltage can be switchable or adjustable for the selection of different surgical effects.) if during the operation of the instrument (12) after the build-up of the plasma was achieved in the ignition phase (Any process/operation occurring during the cutting operational mode (treatment phase) would occur after the build-up of the plasma was achieved in the ignition phase. The treatment phase (cutting operating mode) occurs after ignition phase (incision operating mode) when the plasma is built up (generated)) the plasma is built-up, no extinction tendency of the plasma was detected by the plasma sensor (23) during the treatment phase (Werner: Page 4, Par. [0044] the control device is configured to detect a plasma extinction tendency, and change the operating mode from a cutting operating mode to an incision operating mode accordingly. )
The combination of Werner/Lam, as applied to claim 10 above, is silent regarding the different adjustments selected by the control device are adjustments with at least one of: a lower plasma maintenance capability and a lower secondary effects.
Buske, in a similar field of endeavor, teaches a device for plasma treatment of tissue, wherein the device is configured to output a plasma with reduced light emission, and lower damage to tissue. (Page 2, Par. [0036])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Werner/Lam, as applied to claim 10 above, to incorporate the teachings of Buske, and configure the electrosurgical device of Werner to output a more intensive plasma with a smaller proportion of UV light. Doing so would allow for lower treatment times, greater effectiveness, and lower tissue damage, as described in Buske. (Page 2, Par. [0036])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1) in view of Penny (US 2006/0189974 A1), as applied to claim 1 above, and further in view of Eckert et al. (hereinafter “Eckert”) (US 2019/0132937 A1).
Regarding claim 13, the combination of Werner/Penny, as applied to claim 1 above, teaches the plasma sensor (23) is configured for monitoring an electric parameter (Werner: Page 2, Par. [0031]) 
The combination of Werner/Penny, as applied to claim 1 above, is silent regarding the plasma sensor (23) being configured for detection of a stability of the plasma, wherein the monitoring of the electric parameter includes monitoring the time-dependent progression of the electric parameter, wherein the electric parameter is derived from at least one of the treatment current supplied to the instrument (12) and the radio frequency alternating voltage (HF) supplied to the instrument (12).
Eckert, in a similar field of endeavor, teaches monitoring the time-dependent progression of an initiation voltage of a plasma device. (Page 10, Claim 14: the controller further detects variations in the initiation voltage and controls the power supply responsively to the variations in order to produce plasma at a constant plasma power level. Detecting variations would require the initiation voltage to be monitored over time.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Werner/Penny, as applied to claim 1 above, to incorporate the teachings of Eckert, and configure the control device (21) of Werner to receive sensor signals from a sensor indicative of variations in the initiation voltage of the plasma, and to responsively control the power supply to produce a constant plasma power level. Doing so would help to ensure a more stable plasma application, as the plasma power level would remain relatively constant. Looking to applicant’s specification, applicant’s invention measures the plasma stability by monitoring an electrical parameter, such as voltage. ([0027]) One of ordinary skill in the art would expect the combination of Werner/Penny/Eckert, as applied to claim 13 above to also be able to detect a stability of the plasma, since it is employing similar steps. (e.g. measuring variations in a voltage)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1), in view of Penny (US 2006/0189974 A1), as applied to claim 1 above, and further in view of Koo et al. (hereinafter “Koo”) (US 2011/0101862 A1).
Regarding claim 14, the combination of Werner/Penny, as applied to claim 1 above, teaches the different adjustments of the generator (15) comprise at least two adjustments (The HF generator of Werner would have at least an “off” mode comprising at least a peak voltage output of 0 in which the generator is completely shut down, and an “on” mode comprising a peak voltage output greater than 0, in which the plasma is generated.) that comprise at least one of different ignition capabilities and different plasma maintenance capabilities, and adjustments that cause different light emissions and adjustments that cause different acoustic noise emissions, (When the generator of Werner is shut down and in the “off” mode, no plasma is being emitted causing no light to be emitted as well. When the generator is in the “on” mode, plasma would be emitted, which would also emit some amount of light.) wherein at least one of the adjustments also outputs a constant average power in at least one of the plasma and in a tissue. (When in the “off” mode, a constant average power of 0 would be output.)
The combination of Werner/Penny, as applied to claim 1 above, is silent regarding both “adjustments” output a constant average power in the plasma and/or in a tissue.
Koo, in a similar field of endeavor, teaches a plasma system (Fig. 1, Char. 10: plasma system) configured to dynamically adjust an electrical drive, such as a voltage, current, or excitation frequency, to maintain a controlled power output to a plasma. (Pages 4-5, Par. [0061])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Werner/Penny, as applied to claim 1 above, to incorporate the teachings of Koo, and configure the control device (21) to adjust the voltage, current or excitation frequency to maintain a constant average power output to the plasma. Doing so would reduce the variability in the formed plasma jet, resulting in a more consistent plasma flow. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2012/0271304 A1), in view of Eckert et al. (hereinafter “Eckert”) (US 2019/0132937 A1).
Regarding claim 16, Werner teaches a device (10) for plasma treatment (Fig. 1, Char. 10: electrosurgical device) comprising: 
a generator (15) that is configured to create a radio frequency alternating voltage (HF) in different adjustments, (Fig. 1, Char. 18: HF generator; Looking to Par. [0011] and [0049] of the applicant’s specification, it appears the HF generator meets the limitation of creating a radio frequency alternating voltage by generating an HF voltage; Pages 2-3, Par. [0033]: the operating voltage can be switchable or adjustable for the selection of different surgical effects.)
an instrument (12) that is connected or connectable to the generator (15) for supplying the instrument with a treatment current, (Fig. 1, Char. 11: electrosurgical instrument) wherein the instrument (12) comprises at least one electrode (20) (Fig. 1, Char. 14: electrode) to which the radio frequency alternating voltage (HF) is fed for creating a plasma at the electrode (20), (Page 3, Par. [0035]) wherein the radio frequency alternating voltage created in the different adjustments comprise at least one of different ignition capabilities and different plasma maintenance capabilities, (Pages 2-3, Par. [0033]: The operating voltage can be switchable or adjustable for the selection of different surgical effects.)
a control device (22) that is connected to the generator (15) for adjustment of the generator (15), (Fig. 1, Char. 21: control device) such that the generator (15) is started in an ignition operating mode (Page 4, Claim 1: incision operating mode) and then operated in an operating mode, (Page 4, Claim 1: cutting operating mode)
a plasma sensor (23) that is connected to at least one of the generator (15) (Fig. 1, Char. 26: sensor device) and the instrument (12) to determine a behavior of the plasma at the instrument (12), (Page 2, Par. [0031]: Sensor device (26) is used to detect the development of a plasma discharge at the electrode (14))
wherein the control device (22) is connected to the plasma sensor (23) (Fig. 1: Control device (21) is connected to sensor device (26)) to allow adjustment of the generator (15) by the control device (22) based on the behavior of the plasma detected by the plasma sensor (15), (Page 4, Par. [0044])
Werner, as applied to claim 16 above, is silent regarding the control device (22) being configured to continuously determine an adjustment of the different adjustments such that at least one of an ignition readiness and a stability of the plasma created at the electrode is just maintained.
Eckert, in a similar field of endeavor, teaches a plasma generation device comprising a control device configured to continuously determine an adjustment of the different adjustments such that at least one of an ignition readiness and a stability of the plasma created at the electrode is maintained. (Page 10, Claims 13-14: The controller detects variations in the initiation voltage and controls the power supply responsively to the variations in order to produce the plasma at the constant power level; Maintaining a constant power level would maintain the stability of the plasma at least in that there would be no fluctuations in the plasma cause by changes in power output.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Werner to incorporate the teachings of Penny, and configure the control device (21) of Werner to control the power supply responsively to variations in the initiation voltage to produce a constant power level. Doing so would provide a more uniform energy delivery, as any variations in the plasma due to variations in the power level would be minimized.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art of record is silent regarding a device comprising all the limitations of claim 1, and further comprising wherein the control device (22) is configured to operate the generator (15) during operation of the instrument (12) in a treatment phase with a voltage form that is pulsed at a medium frequency (MF) having a pulse/pause ratio after build-up of the plasma has been achieved in an ignition phase, wherein the pulse/pause ratio is reduced for the treatment phase following a subsequent ignition phase, if a stable presence of the plasma has been detected by the plasma sensor within a treatment duration in at least one treatment phase and wherein the pulse/pause ratio is increased, if an extinction tendency of the plasma has been determined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794